UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3726 DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York Tax Exempt Bond Fund, Inc. August 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments100.4% Rate (%) Date Amount ($) Value ($) New York99.2% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 5.25 11/15/17 4,050,000 a 4,456,823 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 5.75 11/15/17 2,000,000 a 2,222,760 Build New York City Resource Corporation, City University of New York - Queens College, Revenue (Q Student Residences, LLC Project) 5.00 6/1/38 1,000,000 1,122,980 Build New York City Resource Corporation, City University of New York - Queens College, Revenue (Q Student Residences, LLC Project) 5.00 6/1/43 1,350,000 1,505,196 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 5,000,000 5,602,650 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,500,000 6,272,970 JPMorgan Chase Putters/Drivers Trust (Series 3803) Non-recourse (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 8,000,000 b,c 9,074,640 JPMorgan Chase Putters/Drivers Trust (Series 4355-1) Non-recourse (New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects)) 6/15/21 5,000,000 b,c 5,797,050 JPMorgan Chase Putters/Drivers Trust (Series 4355-2) Non-recourse (New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects)) 6/15/21 5,000,000 b,c 5,781,850 JPMorgan Chase Putters/Drivers Trust (Series 4376) Non-recourse (New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose)) 5.00 2/15/21 16,000,000 b,c 18,197,760 JPMorgan Chase Putters/Drivers Trust (Series 4378) Non-recourse (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) 5.00 6/15/21 9,435,000 b,c 10,796,437 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 7,000,000 8,072,680 Long Island Power Authority, Electric System General Revenue 5.00 9/1/34 3,300,000 3,690,159 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/25 23,765,000 24,692,310 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/27 12,000,000 14,205,360 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.50 11/15/30 10,325,000 11,522,803 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/1/27 4,370,000 5,085,151 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 6,680,000 7,677,190 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/35 10,000,000 11,360,200 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/36 7,210,000 8,277,729 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/40 10,000,000 11,163,800 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/41 12,140,000 13,445,171 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/43 11,760,000 12,990,449 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/44 5,000,000 5,700,700 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 4,000,000 4,449,800 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 4,000,000 4,449,800 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 5,750,000 5,773,000 New York City, GO 5.00 11/1/19 5,000 5,020 New York City, GO 5.00 4/1/20 5,000,000 5,771,100 New York City, GO 5.00 8/1/20 730,000 731,248 New York City, GO 5.00 8/1/21 10,000,000 11,736,200 New York City, GO 5.00 8/1/23 11,020,000 12,974,287 New York City, GO 5.25 9/1/25 4,000,000 4,466,480 New York City, GO 5.00 8/1/27 8,825,000 10,010,374 New York City, GO 5.00 8/1/27 10,000,000 11,943,500 New York City, GO 5.00 3/1/29 6,645,000 7,652,050 New York City, GO 5.00 8/1/29 5,935,000 6,838,722 New York City, GO 5.00 8/1/30 3,000,000 3,461,220 New York City, GO 5.00 8/1/31 1,735,000 1,991,502 New York City, GO 5.00 8/1/32 2,000,000 2,278,960 New York City, GO 5.00 8/1/32 3,820,000 4,378,484 New York City, GO 5.00 10/1/32 5,745,000 6,620,078 New York City, GO 5.00 8/1/34 10,885,000 12,428,820 New York City, GO (Insured; AMBAC) 5.75 8/1/16 40,000 40,188 New York City Educational Construction Fund, Revenue 6.50 4/1/26 4,220,000 5,231,745 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 5.00 3/1/31 10,810,000 11,137,759 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/28 5,000,000 5,371,550 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 5,850,000 6,236,977 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 2,000,000 2,032,360 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/18 2,830,000 2,879,072 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/26 7,250,000 8,469,667 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 5,000,000 5,745,150 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 20,000,000 22,789,600 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/39 5,000,000 5,730,650 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 10,000,000 11,287,100 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 11,025,000 12,592,645 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/44 20,000,000 22,648,000 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/40 5,000,000 5,686,150 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/43 8,185,000 9,231,698 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/22 19,000,000 20,084,900 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/15/24 10,000,000 10,551,200 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/27 10,000,000 10,541,300 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/22 4,910,000 5,255,124 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/26 5,000,000 5,924,550 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 8/1/30 11,665,000 13,562,312 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/33 5,210,000 5,956,958 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/36 5,000,000 5,685,050 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 6,000,000 6,609,840 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Credit Support Agreement; SONYMA) 5.00 11/15/40 3,250,000 3,638,505 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Insured; AMBAC) 5.00 11/15/18 3,440,000 3,474,572 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.50 6/1/35 325,000 324,981 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 10,000,000 11,070,600 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 5,000,000 5,704,350 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 10,000,000 c 10,050,600 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,225,000 2,609,769 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 5.00 1/15/25 10,000,000 10,960,500 New York State Dormitory Authority, Mortgage Hospital Revenue (Hospital for Special Surgery) (Collateralized; FHA) 6.25 8/15/34 3,975,000 4,687,042 New York State Dormitory Authority, Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 1,010,000 1,070,549 New York State Dormitory Authority, Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/1/17 3,990,000 a 4,306,926 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/20 5,000,000 5,200,650 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/21 10,000,000 10,402,100 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/23 10,255,000 10,665,097 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/37 6,035,000 6,833,853 New York State Dormitory Authority, Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 3,755,000 3,768,706 New York State Dormitory Authority, Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 4,490,000 5,037,915 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/40 2,000,000 2,191,000 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/36 2,250,000 2,475,000 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/20 3,000,000 3,560,670 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 7/1/28 18,335,000 d 13,103,291 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 6.75 2/15/23 5,700,000 6,651,159 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 8,395,000 9,483,412 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/1/17 5,045,000 a 5,445,724 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Prerefunded) 5.50 7/1/19 9,000,000 a 10,469,430 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/45 7,000,000 7,969,990 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 33,625,000 40,887,328 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.50 7/1/25 1,500,000 1,701,435 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.63 7/1/26 3,500,000 4,003,475 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.00 7/1/17 10,000,000 a 10,794,300 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/43 2,700,000 2,970,270 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) (Prerefunded) 5.50 5/1/19 4,500,000 a 5,201,145 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) (Prerefunded) 5.75 5/1/19 7,880,000 a 9,178,309 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 2,754,350 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,700,000 7,335,361 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/40 1,200,000 c 1,251,672 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/34 1,000,000 1,121,160 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/39 1,500,000 1,660,020 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/44 1,500,000 1,645,725 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Prerefunded) 6.25 7/1/18 11,000,000 a 12,647,580 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/38 6,300,000 7,052,157 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 5,000,000 5,715,150 New York State Dormitory Authority, Revenue (The New School) 5.25 7/1/30 5,000,000 5,657,500 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/40 5,590,000 6,242,800 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/38 7,230,000 8,198,314 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 16,000,000 17,894,400 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 9,965,000 11,312,966 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 8,620,000 9,934,636 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 8/15/36 2,625,000 3,074,374 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/39 3,840,000 4,364,813 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 5,000 a 5,718 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 25,000 a 28,607 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 5,000 a 5,721 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/23 5,000,000 6,060,000 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/44 7,000,000 7,932,050 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/29 3,000,000 3,483,390 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.55 4/1/34 2,000,000 e 1,910,000 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.14 8/1/32 5,300,000 e 4,823,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/21 10,000,000 11,174,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/24 4,000,000 4,670,560 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 5.00 8/15/37 4,025,000 4,520,558 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) (Green Bonds) 5.00 11/15/31 6,000,000 7,056,360 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 4.38 11/15/17 825,000 836,492 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 9/15/18 1,000,000 1,026,170 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 1,205,000 1,273,107 New York State Thruway Authority, General Revenue 5.00 1/1/42 3,500,000 3,836,350 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 10,000,000 10,886,200 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 17,500,000 19,810,700 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 15,035,000 16,216,300 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 2,000,000 2,008,200 New York State Urban Development Corporation, Service Contract Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/20 10,000,000 11,019,200 New York State Urban Development Corporation, State Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.70 4/1/20 10,000,000 11,092,700 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 15,000,000 18,222,300 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 10,000,000 11,261,100 Port Authority of New York and New Jersey (Consolidated Bonds, 178th Series) 5.00 12/1/24 4,465,000 5,190,473 Port Authority of New York and New Jersey (Consolidated Bonds, 183rd Series) 5.00 12/15/26 5,000,000 5,990,300 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/32 4,100,000 4,588,105 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 5,000,000 5,825,000 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 5,000,000 5,906,450 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 2,025,000 2,304,065 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/31 2,370,000 2,613,399 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 13,000,000 11,615,370 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 10,540,000 a 12,917,192 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 5,000,000 6,000,900 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/28 8,000,000 9,276,240 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/28 5,000,000 5,593,900 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/30 3,285,000 3,879,585 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 3,000,000 3,264,960 TSASC, Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 12,500,000 12,692,125 TSASC, Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/42 11,730,000 10,233,956 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 12/15/41 5,000,000 5,681,650 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/21 280,000 280,006 U.S. Related1.2% A.B. Won International Airport Authority of Guam, General Revenue 6.38 10/1/43 3,000,000 3,510,450 Guam, Business Privilege Tax Revenue 5.00 11/15/35 6,200,000 6,774,802 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,325,000 3,901,289 Total Investments (cost $1,103,958,301) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Collateral for floating rate borrowings. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, these securities were valued at $60,950,009 or 5.2% of net assets. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate securityinterest rate subject to periodic change. At August 31, 2015, net unrealized appreciation on investments was $74,953,338 of which $78,496,553 related to appreciated investment securities and $3,543,215 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 1,178,911,639 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2015 By: /s/ James Windels James Windels Treasurer Date: October 22, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
